Citation Nr: 1719597	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-22 291	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for a malignant neoplasm of the anterior aspect of the epiglottis (throat cancer).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969 as a U.S. Marine Corps rifleman.  The Veteran had combat service in the Republic of Vietnam and was awarded the Purple Heart Medal and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi that reduced the rating for service connected malignant neoplasm of the anterior aspect of the epiglottis from 100 percent to noncompensable, effective September 1, 2012.

In August 2013, the RO granted an increased rating of 30 percent for malignant neoplasm of the anterior aspect of the epiglottis, effective September 1, 2012. 

The Veteran requested a hearing before a Veterans Law Judge.  See August 2013 hearing request.  The Board received notice that the Veteran wished to withdraw his appeal prior to a hearing and, as a result, a hearing is no longer required.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1968 to November 1969.

2.  On June 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


